     Case 2:20-cv-00021-KJD-DJA Document 26
                                         25 Filed 08/13/20
                                                  08/12/20 Page 1 of 3



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 3    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 4    Tel: (702) 805-8340
      Fax: (702) 920-8112
 5    E-mail: jfoley@hkm.com
      Attorneys for Plaintiff
 6

 7                            UNITED STATES DISTRICT COURT

 8                                   DISTRICT OF NEVADA

 9     PAULINA KLEIPS - SOTELO, an
       Individual,                                   CASE NO.: 2:20-cv-00021-KJD-DJA
10                   Plaintiff,
                                                     NOTICE OF WITHDRAWAL OF
11     vs.                                           ATTORNEY MARTA D.
                                                     KURSHUMOVA
12     ABSOLUTE DENTAL &
       ORTHODONTICS PRADA, PLLC. a
13     Corporation; DOES 1-50, inclusive and
       ROE CORPORATIONS 1-50, inclusive.
14
                     Defendant.
15

16
             Plaintiff Paulina Kleips-Sotelo, by and through her counsel Jenny L. Foley, Esq.,
17
      hereby requests the Court remove attorney Marta D. Kurshumova, Esq. as counsel of record
18
      from the above-captioned case. Plaintiff has been and continues to be represented in this
19
      matter by Jenny L. Foley, Ph.D., Esq. and HKM Employment Attorneys, LLP.
20
      ///
21
      ///
22
      ///
23
      ///
24


                                               Page 1 of 3
     Case 2:20-cv-00021-KJD-DJA Document 26
                                         25 Filed 08/13/20
                                                  08/12/20 Page 2 of 3



 1          Dated this 12th day of August, 2020.

 2                                       HKM EMPLOYMENT ATTORNEYS LLP

 3                                       /s/ Jenny L. Foley
                                         Jenny L. Foley, Ph.D., Esq.
 4                                       Nevada Bar No. 9017
                                         1785 East Sahara, Suite 300
 5                                       Las Vegas, Nevada 89104
                                         Tel: (702) 805-8340
 6                                       Fax: (702) 920-8112
                                         E-mail: jfoley@hkm.com
 7                                       Attorney for Plaintiff

 8

 9
            IT IS SO ORDERED.
10
            DATED: August 13, 2020
11

12                                  _____________________________
                                    Daniel J. Albregts
13                                  United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 3
     Case 2:20-cv-00021-KJD-DJA Document 26
                                         25 Filed 08/13/20
                                                  08/12/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE

 2
                  I hereby certify that on this 12th day of August, 2020, I caused to be served a true
 3
       and correct copy of the foregoing NOTICE OF WITHDRAWAL OF ATTORNEY
 4
       MARTA D. KURSHUMOVA on the following persons as follows:
 5
       _____      by placing the same for mailing in the United States Mail, in a sealed envelope
 6
                  on which first class postage was prepaid in Las Vegas, Nevada and/or
 7

 8
       __X___     to be sent via electronic filing with the Clerk of the Court using the Court’s
 9
                  electronic filing system – CM/ECF and serving all parties with an email address
10
                  of record who have agreed to receive Electronic Service in this action
11

12
       _____      to be delivered via electronic mail and regular mail to the persons and/or
13
                  addresses below:
14

15
                                                 /s/ Jai Tanghal
16                                               An Employee of HKM Employment Lawyers

17

18

19

20

21

22

23

24


                                               Page 3 of 3
